Banke, Judge.
The defendant was tried before a jury and convicted of shoplifting two pairs of slacks from a department store. The state’s evidence showed that the defendant removed the hangers from the slacks, carefully folded them, and placed them on top of her rather large purse. She then removed her wallet from the purse, placed the slacks inside, and closed it, thereby concealing the merchandise. She was confronted by the store’s employees before she reached the check-out counter. In her defense, the defendant testified that the slacks were not concealed in her purse and that she had no intent to steal them. On appeal, she enumerates as error the failure of the court to charge her “sole defense” of “honest claim of right” as set out in Code Ann. § 26-1810. Held:
The enumeration of error is without merit. The defendant’s testimony raises no issue concerning a claim of right. Instead, she merely asserted that she lacked the requisite intent to commit the offense. This element of the crime was properly covered in the court’s charge. See Bremer v. State, 148 Ga. App. 461 (3) (251 SE2d 355) (1979); Williams v. State, 142 Ga. App. 764 (11) (236 SE2d 893) (1977); Breland v. State, 135 Ga. App. 478 (3) (218 SE2d 153) (1975).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

Gayle B. Hamrick, Solicitor, for appellee.